FILED 

                                                                  JULY 11,2013 

                                                           In the Office of the Clerk of Court 

                                                         W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STAtE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                          )
                                              )         No. 30873-1-111
                     Respondent,              )
                                              )
       v.                                     )
                                              )
ERIC CHRISTOPHER TRUITT,                      )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       KORSMO, C.J. -    Eric Truitt challenges his fourth degree assault (domestic

violence) conviction on the grounds that the jury instructions misled the jury about its

power to acquit. Our courts have repeatedly rejected this argument and we again do so

here. The conviction is affirmed.

       The facts are of no consequence to this appeal and we need not dwell on them

other than to note that a jury heard allegations that Mr. Truitt committed second degree
No. 30873-1-111
State v. Truitt


assault and felony harassment against a household member. The jury, however,

convicted him solely of the inferior degree offense of fourth degree assault. l

       Prior to closing argument, both parties presented jury instructions that included the

standard pattern elements instruction. The court used that instruction to advise the jury

concerning the elements it must find before returning a guilty verdict. After sentencing,

Mr. Truitt timely appealed to this court.

       Mr. Truitt argues that the trial court's "duty to convict" instruction violated his

constitutional right to a jury trial because it affirmatively misled the jury about its power

to acquit. We decline to consider Mr. Truitt's argument because it is barred by the

invited error doctrine.

       '" A party may not request an instruction and later complain on appeal that the

requested instruction was given. '" State v. Henderson, 114 Wash. 2d 867, 870, 792 P.2d
514 (1990) (quoting State v. Boyer, 91 Wash. 2d 342, 345, 588 P.2d 1151 (1979)). This

iteration of the invited error rule applies even if the appellate court finds that the

appellant's rights were violated by the jury instructions. Id. at 869-71.

       Mr. Truitt requested the Washington Pattern Jury Instructions that all contained

the same language he now challenges on appeal. His argument is barred under the



       J Mr. Truitt filed a statement of additional grounds that raises three issues that
have no merit. We note that his claim that he had no notice that he could face inferior
offenses is governed by statute. See RCW 10.61.003; RCW 10.61.010.

                                               2
1
j
     No. 30873-1-111 

     State v. Truitt

1
1
j
1    invited error doctrine, and thus we do not reach his arguments concerning the
1
~l




     constitutionality of the "to convict" instruction.

            Affirmed.

            A majority of the panel has determined this opinion will not be printed in the

     Washington Appellate Reports, but it will be filed for public record pursuant to

     RCW 2.06.040.




                                                                        c.V-:
                                                    K'orsmo, C.J.

     WE CONCUR:




            Brown, J.




            Kulik, J.




                                                   3